DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outflow port side of the first inner cylinder" in line 14; “the inflow end face side” in lines 15-16; and “the outflow end face side” in lines 18-19. There are insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 1 is construed as --a side of the outflow port of the first inner cylinder--; --the inflow end face-- and --the outflow end face-- respectively.
Claim 5 recites the limitation "the outflow port side of the second inner cylinder". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 5 is construed as --a side of the outflow port of the second inner cylinder--.

For examination purposes, claim 5 is construed as --the outflow port--.
Claims 2-4, 6 and 8 are also rejected due to their dependence to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (WO 2017/069265, see equivalent document US PGPub No. 2018/0230884 for translation).
Regarding claim 1, Kimura (Fig. 15) discloses a heat exchanger (600), comprising:
a hollow pillar shaped honeycomb structure (honeycomb body 11) having partition walls (13, see Fig. 4 for details of the donut-shaped honeycomb body 11), an inner peripheral wall (14 of the honeycomb body 11), and an outer peripheral wall (16), the partition walls defining a plurality of cells (12) to form flow paths (the exhaust flow arrows in the honeycomb body 11 in Fig. 15) for a first fluid (exhaust), each of the cells extending from an inflow end face (18) to an outflow end face (19);
a first outer cylinder (cylindrical member 22) arranged to be in contact with the outer peripheral wall (16) of the hollow pillar shaped honeycomb structure (see Fig. 15);

a second inner cylinder (pipe 32) having an inflow port and an outflow port for the first fluid (see annotated figure below, the inflow port inputs exhaust gas to the exit of the heat exchanger 600; and the outflow port outputs exhaust gas to portion 30 or to the honeycomb body 11), the outflow port being arranged so as to be spaced on a radially inner side of the inner peripheral wall (see the “space” in the figure below); and
an on-off valve arranged on the outflow port side of the first inner cylinder (a valve 44 is provided on a downstream side of the outlet port of the wall structure 17),
wherein the inflow port of the first inner cylinder is positioned closer to the inflow end face side than the outflow end face in an axial direction of the hollow pillar shaped honeycomb structure (the inflow port of the inner wall structure 17 is provided closer to the end face 18 than the end face 19 of the honeycomb body 11 in an axial direction);
wherein the outflow port of the second inner cylinder is positioned closer to the outflow end face side than the inflow end face in the axial direction of the hollow pillar shaped honeycomb structure (the outflow port of the pipe 32 is provided closer to the end face 19 than the end face 18 of the honeycomb body 11 in an axial direction);


    PNG
    media_image1.png
    510
    795
    media_image1.png
    Greyscale

Regarding claim 2, Kimura further discloses wherein the heat exchanger further comprises a second outer cylinder (casing body 23) disposed so as to be spaced on a radially outer side of the first outer cylinder (that define a flow path 25 for a heat exchange medium), the second outer cylinder enabling a second fluid to flow between the second outer cylinder and the first outer cylinder (the casing body 25 defines the heat exchange medium in flow path 25).
Regarding claim 3, Kimura further discloses wherein the on-off valve is configured to shut off a flow of the first fluid inside the first inner cylinder (the valve 44 shut off a flow in wall structure 17 directly from left side to right side in Fig. 15 when the 
Regarding claim 5, Kimura further discloses wherein through holes (holes 31 in exhaust branch portion 30 in Fig. 15, the exhaust branch portion 30 has plurality of holes 31 in Fig. 2) each penetrating in a radial direction of the second inner cylinder (the holes penetrate in radial direction so the exhaust flows outward to the upper part of honeycomb body 11) are formed on the outflow port side of the second inner cylinder (the holes are formed in the a downstream side of the outlet port adjacent to valve 44).
Regarding claim 6, Kimura further discloses wherein the second inner cylinder has a diameter of the inflow port larger than that of the outflow port (the pipe 32 has the inlet port larger than the outlet port).
Regarding claim 7, Kimura further discloses wherein the outflow port of the second inner cylinder is positioned closer to the outflow port side than the inflow port of the first inner cylinder in the axial direction of the first inner cylinder (the pipe 32 has the outflow port closer to its immediate downstream side than the inflow port on an opposite side of the wall structure 17).
Regarding claim 8, Kimura further discloses wherein the outflow port of the second inner cylinder extends beyond the outflow end face of the hollow pillar shaped honeycomb structure in the axial direction of the hollow pillar shaped honeycomb structure (the pipe 32 extends in a right direction beyond the face 19 of the honeycomb body 11).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 2017/069265) in view of Schweizer (US PGPub No. 2014/0208725).
Regarding claim 4, Kimura further discloses wherein grooves each extending in the axial direction of the second inner cylinder are formed on an outer peripheral surface of the second inner cylinder on the outflow port side.
Schweizer discloses wherein grooves each extending in the axial direction (perforations 36 in Fig. 2 has axially elongated holes which resemble groove structures) are formed on an outer peripheral surface the inner cylinder (33).
It would have been an obvious matter of design choice to make the different portions of the holes 32 in Kimura of whatever form or shape was desired or expedient. In this instance, the openings 31 may be replaced with the grooved perforations 36 as taught by Schweizer. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshida (US 9,739,540) discloses grooves provided on inlet and outlet sides of the tube with a honeycomb structure in between.
Mabuchi (US 2008/0029655) discloses supports for an exhaust heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763